DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Chinese on 07/04/2019.  It is noted, however, that applicant has not filed a certified copy of the 201921042131.0 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to because of the following problems.  
A figure on the second page of the drawings does not have a figure number while a figure on the third page of the drawings has two figure numbers.  
Also, the figure on the second page shows the reference number 18 for the housing.  However, it is not clear whether the reference number 18 is pointing at the housing or the battery. 
Paragraph [0039], lines 7-9 describe, "the liquid refill channel 11 may include a first liquid refill channel 11 defined radially along the sealing element 3 and a second liquid refill channel 11 which is configured for communicating the liquid refill channel 11 with the inside of the liquid cup".  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0039], lines 3, 9, and 11, it seems that "the cup body 6" should be -- the cup body 1 -- because Paragraph [0036], line 3 describes, "a cup body 1" and line 14 describes, "a sealed liquid cup 6".  
Paragraph [0040], lines 13 and 17 describe, "second first air passage 16".  It is not clear whether air passage 16 is referring to the first air passage or the second air passage because Paragraph [0040], lines 1-2 describes, "a first air passage 15 and a second air passage 16".  
Appropriate correction is required.

Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  
Claim 3, line 1 and claim 4, line 3 reciting, "the cup body (6)" should be -- the cup body (1) -- because claim 1, line 4 recites, "a cup body (1)".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, line 3 recites, "the first electrode (17)".  It is not clear which one of two first electrodes (17) that "the first electrode (17)" in line 3 is referring to since claim 7, line 2 is reciting, "two first electrodes (17)".  
Claim 8, line 5 recites, "the second electrode (20)".  It is not clear which one of two second electrodes (20) that "the second electrode (20)" in line 5 is referring to since claim 8, line 3 is reciting, "two second electrodes
Claim 8 recites the limitation "the first electrode (17)" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It seems that claim 8 should be depended on claim 7 instead of claim 1 because while claim 1 does not recite "two first electrodes", claim 7, line 2 does recite, "two first electrodes (17)" for the first time.  However, while claim 8 recites for only one first electrode (17), claim 7 recites two first electrodes (17).  Therefore, the numbers of first electrodes recited in claims 7 and 8 are different.  

Allowable Subject Matter
Claims 1-6 and 9-10 are allowed, but claims 3 and 4 are objected.

Claims 7 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: In combination with all the limitations recited in the independent claim 1, the prior art of record does not anticipate nor render obvious an anti-leakage electronic cigarette, comprising an atomizer comprising a cup body (1) defining an inhalation hole (5) on a top thereof, a smoke tube (2) having one end in connection with the top of the cup body (1) and in communication with the inhalation hole (5), and has the other end in connection with a bottom of the cup body (1), a sealing element (3) arranged between an outer sidewall of the smoke tube (2) and an inner sidewall of the cup body (1) and positioned at a bottom of the smoke tube (2); and a microporous ceramic heating core (4) arranged inside the smoke tube (2) and positioned above the sealing element (3); wherein an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831